EXHIBIT 10.3

Silicon Valley Bank

LETTER OF CREDIT DISCOUNTING AGREEMENT

WITH RECOURSE

Client: Axesstel, Inc.

Letter of Credit Number: To be identified on LC Discounting Funding Certificate

Issuing Bank: To be identified on LC Discounting Funding Certificate

Letter of Credit Date: To be identified on LC Discounting Funding Certificate

Letter of Credit Aggregate Amount: To be identified on LC Discounting Funding
Certificate; Aggregate of all LCs discounted and outstanding not to exceed
$6,000,000

Beneficiary: To be identified on LC Discounting Funding Certificate

Applicant: To be identified on LC Discounting Funding Certificate

Amount To be Drawn for Discounting (“LC Discounted Amount “) To be identified on
LC Discounting Funding Certificate and to be determined by SVB as to each LC in
its discretion

Discount Interest Rate: To be determined by SVB in its discretion as to each LC
as reflected on the LC Discounting Funding Certificate, provided that such rate
shall not exceed SVB’s Prime Rate (which may change from time to time) on the
day of discounting plus 2.5 percentage points

Agreement

This Letter of Credit Discounting Agreement (this “Agreement”) is entered into
between the above-referenced “Client” and Silicon Valley Bank (“SVB”). Client
and SVB are collectively referred to herein as “Parties”.

Pursuant to the terms and conditions set forth herein, Client may present to SVB
for discounting letter of credit bills, demand, sight drafts or usance drafts
for the letter of credit (“LC”) with the number identified above issued to
Client by Issuing Bank in the aggregate amount identified above but not to
exceed $6,000,000 as to all discounted and outstanding LCs purchased by SVB. SVB
may purchase from Client such letter of credit bills, demand, sight drafts or
usance drafts for discounting.

For transactions involving the discounting of the LC between SVB and Client as
described above, the Parties agree as follows:

 

1. Definitions

 

  A. Issuing Bank: The financial institution that establishes or established the
letter of credit at the request of the buyer in favor of the seller/exporter.

 

  B. Reimbursing Bank: The financial institution named in the documentary letter
of credit from which the Paying, Accepting or Negotiating Bank may request
payment be made after receipt of the documents in compliance with the
documentary letter of credit.

 

  C. Negotiating Bank: The financial institution that receives documentation
from beneficiary, examines those documents for adherence to the terms and
conditions of the letter of credit, and forwards those documents to the Issuing
Bank.

 

1



--------------------------------------------------------------------------------

  D. Accepting Bank: The financial institution that by signing a time draft
accepts responsibility to pay when the draft becomes due.

 

  E. Paying Bank: The financial institution primarily responsible for the
payment under the documentary letter of credit.

 

  F. Confirming Bank: The financial institution that assumes responsibility for
payment from the Issuing Bank to the beneficiary of a letter of credit.

 

  G. Irrevocable Documentary Letter of Credit: A document issued by a financial
institution stating its commitment to pay someone a stated amount of money if
specific terms and conditions are met. It cannot be amended or cancelled without
the prior mutual consent of all parties to the letter of credit.

 

  H. Sight Draft: A draft payable upon presentation or demand.

 

  I. Usance or Time Draft: A draft payable at a future fixed or determinable
date.

 

  J. Discount Period: The total number of calendar days between the date that
SVB makes payment to Client for SVB’s purchase of the letter of credit bills,
demand, sight drafts or usance drafts for discounting and the date that SVB
receives payment from the Issuing Bank, Paying Bank or Reimbursing Bank (as the
case may be). The date that SVB actually receives such payment may be after the
payment due date. Client agrees that in the case of sight drafts that SVB will
charge no less than 30 days of interest. Client agrees that in the case of
usance drafts, SVB will charge interest of no less than the greater of 30 days
or 5 days past the LC payment due date. Client agrees that if SVB discounts
letters of credit pursuant to section 5(B) and 22, then SVB will charge no less
than 30 days interest after the LC payment due date.

 

2. SVB Requirements Concerning Banks and Letter of Credit.

 

  A. Issuing Bank: The financial strength of the Issuing Bank of each letter of
credit, and the financial strength of the country in which the Issuing Bank is
located, must be acceptable to SVB at its sole and absolute discretion.

 

  B. Confirming Bank. The financial strength of the Confirming Bank of each
letter of credit, and the financial strength of the country in which the
Confirming Bank is located, must be acceptable to SVB at its sole and absolute
discretion.

 

  C. Paying Bank. The financial strength of the Paying Bank of each letter of
credit, and the financial strength of the country in which the Paying Bank is
located, must be acceptable to SVB at its sole and absolute discretion.

 

  D. Letter of Credit. Each LC must be: (i) irrevocable; (ii) subject to the
Uniform Customs and Practices for Documentary Credits, International Chamber of
Commerce publication number 500; (iii) payable in U.S. Dollars; (iv) negotiation
is either restricted solely to SVB or SVB determines in SVB’s sole and absolute
discretion that the LC is freely negotiable and negotiation is not restricted to
any financial institution other than SVB. Sight drafts must be paid within 60
days of commencement of the Discount Period and usance drafts within 30 days. In
its sole and absolute discretion, SVB may impose additional requirements for the
LC.

 

2



--------------------------------------------------------------------------------

3. Client Representations and Warranties. Client hereby represents and warrants
that:

 

  A. Client is and will continue to be, duly existing and in good standing in
its state of formation and qualified and licensed to do business in, and in good
standing in, any state where such qualification is necessary, except for
jurisdictions in which failure to do so would not have a material adverse effect
on Client.

 

  B. The execution, delivery and performance by Client of this Agreement and all
other related documents have been duly and validly authorized, do not conflict
with Client’s formation documents, and do not constitute an event of default
under any material agreement by which Client is bound.

 

  C. Other than Client’s rights in the LC and related documents and liens
granted in favor of SVB, there are no liens or any other encumbrances or claims
to or on the LC and related documents or the Client’s rights in such LC and
related documents other than liens granted in favor of SVB and the liens
described in subsection (b) and (f) of the definition of Permitted Liens (as
defined in that certain Loan and Security Agreement, of even date herewith, by
and between SVB and Client (the “Loan Agreement”)) . The Client has not
assigned, transferred, encumbered or otherwise impaired any rights in the LC or
related documents other than liens granted in favor of SVB and the liens
described in subsection (b) and (f) of the definition of Permitted Liens. Other
than to SVB, the Client will not assign, transfer, encumber or otherwise impair
any rights in the LC or related documents, except for liens described in
subsection (b) and (f) of the definition of Permitted Liens. Client will not
interfere with or impede, and will not assist, encourage or facilitate any other
party in interfering with or impeding or with, any of SVB’s or SVB’s assign’s
rights under the LC or related documents including any rights to payments.

 

  D. Documents presented by Client under the LC are in full compliance with the
terms and conditions of the LC.

 

4. Regulatory Requirements. The letter of credit and all its terms and
conditions must necessarily be in full compliance with all regulatory
requirements.

 

5. Acceptance.

 

  A. Standard Acceptance Procedure. For usance letters of credit with drafts
drawn on either the Issuing Bank or any other banks, no funding by SVB shall
take place unless and until the drafts are accepted by the respective drawees
and written confirmation to that effect, in the form of a Tested Telex or SWIFT,
is received by SVB from the Issuing Bank, the Accepting Bank and/or Confirming
Bank (as applicable).

 

  B. Exception Acceptance Procedure. In its sole and absolute discretion, SVB
may fund (in accordance with Section 22 below) SVB’s purchase of a sight or
usance letters of credit prior to receiving written confirmation of acceptance
of the drafts by the Issuing Bank, Accepting Bank or Confirming Bank so long as
SVB receives from Client information relating to the letters of credit and
parties to it sufficient, in Bank’s sole and absolute discretion, to confirm the
issuance of the letter of credit, the parties to the letter of credit, the
amount of the letter of credit and any other information SVB deems necessary to
receive prior to funding, including, but not limited to:

 

  i. Name of Issuing Bank

 

  ii. Number of letter of credit

 

  iii. Amount of letter of credit

 

  iv. Client invoice amount or draft amount

 

  v. Maturity/tenor date of letter of credit

 

3



--------------------------------------------------------------------------------

  vi. Written confirmation from Client that goods have been shipped.

 

6. Refusal to Discount. Client agrees that SVB reserves the right at all times
to refuse to discount any one or all of the Client’s request for discounting of
any LC for any reason, including, but not limited to, non-compliance with any of
the terms and conditions of this Agreement.

 

7. Document Discrepancies. Any discrepancies in any drafts, bills or any other
documents presented by Client to SVB for discounting must be accepted by the
Issuing Bank and/or Confirming Bank (as appropriate) before SVB will discount
the LC.

 

8. Discount Interest Payment to SVB. Client agrees that as consideration for
purchasing the LC and related documents, and for accepting assignment of the LC
proceeds, SVB shall be paid by Client an amount equal to: the product of (a) the
LC Amount Discounted multiplied by (b) the Discount Interest Rate, then
multiplied by the Discount Period, and then divided by 360 days.

 

9. SVB Fees. SVB may charge additional fees related to wire transfers, fees from
the Issuing, Accepting or other banks that are Client’s responsibility, or other
SVB transaction fees, etc. SVB will inform Client of those fees.

 

10. Reimbursement of Unpaid LC Discounted Amount. Client will reimburse SVB for
any and all amounts owed to SVB under a discounted LC. Client will make such
payments to SVB within ten (10) Business Days (as defined in the Loan Agreement)
of the later of: (i) the payment due date and draw with respect to such LC (as
set forth in such LC and related documents) and (ii) a demand for payment made
by SVB on Client. Client agrees that Bank may debit Client’s accounts held at or
through SVB for any such payments and such debit will not be considered an
offset. In addition, Client shall reimburse SVB for all such amounts immediately
upon any termination or acceleration under the Loan and Security Agreement dated
on or about the date hereof between Client and Bank.

 

11. Indemnity and Hold Harmless of Bank; Collateral. In addition to the
reimbursement obligation set forth in section 10, Client hereby agrees to
indemnify and hold harmless SVB, its affiliates and their respective directors,
officers, agents, employees and assigns (“Indemnified Persons”) against any and
all claims, causes of action, liabilities, lawsuits, demands, losses and damages
arising from, or incurred by an Indemnified Person as a result of, this
Agreement, and the transactions contemplated by it (each, a “Claim”), including
without limitation: any and all court costs and reasonable attorneys’ fees, in
any way related to or arising out of or in connection with this Agreement or any
action taken or not taken pursuant hereto; any Claims arising as a result of
SVB’s adherence to instructions from Client; any assertion of a dispute relating
to the LC (whether asserted by the LC’s applicant or beneficiary); any Claims
arising from allegations of fraud with respect to the LC; any Claims arising
from any temporary restraining order, injunction or other legal process (in any
country) which may restrict, impair or otherwise affect the Issuing Bank’s or
Confirming Bank’s ability to pay SVB or an assignee of SVB; or any Claims
incurred by an Indemnified person as a result of non payment of the LC; provided
that no Indemnified Person shall be entitled to be indemnified to the extent
that such Claims result from an Indemnified Person’s gross negligence or willful
misconduct. Client will pay interest on any amounts owed under this provision at
five percent 5% above the SVB’s prime rate (calculated on a per annum basis)
from the date the amount is demanded by an Indemnified Person until the date
such amount is paid to the Indemnified Person. This provision shall survive the
termination of this Agreement. The obligations of Client to SVB hereunder are
secured by the security interest granted to SVB by Client under that certain
Loan and Security Agreement, dated on or about the date hereof, and any
amendment, refinancing or replacement thereof.

 

12. Relationship of the Parties. Nothing in this Agreement shall create any
agency or fiduciary relationship between Client and SVB.

 

4



--------------------------------------------------------------------------------

13. Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, CLIENT WAIVES, AND AGREES THAT CLIENT SHALL NOT SEEK FROM SVB
UNDER ANY THEORY OF LIABILITY (INCLUDING WITHOUT LIMITATION ANY THEORY IN TORT),
ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING IN CONNECTION
WITH THIS AGREEMENT.

 

14. Jury Trial Waiver. SVB AND CLIENT WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, OR ANY CONTEMPLATED TRANSACTION HEREIN, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
ALL PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT
TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the
right to a trial by jury is not enforceable, the parties hereto agree that any
and all disputes or controversies of any nature between them arising at any time
shall be decided by a reference to a private judge, mutually selected by the
parties (or, if they cannot agree, by the Presiding Judge of the Santa Clara
County Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County Superior Court for such relief.

 

15. Governing Law and Jurisdiction. The Parties agree that, regardless of
conflicts of law principles, this Agreement shall be governed exclusively under
and in accordance with the laws of the State of California. The Parties submit
to the exclusive jurisdiction of the State and Federal courts in Santa Clara
County, California.

 

16. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between the
Bank and any other party to this Agreement, the prevailing party will be
entitled to recover its reasonable attorneys’ fees and other reasonable costs
and expenses incurred, in addition to any other relief to which it may be
entitled.

 

17. Termination; Survival. This Agreement remains effective until written notice
of termination by one party has been received by the other party, but any
revocation does not release Client from any liability that it may have incurred
prior to such termination, provided, however, SVB must provide Client with 90
days notice of the proposed termination if and only if no event of Default has
occurred and is continuing at the time SVB notifies Client of its intent to
terminate this Agreement. Sections 10 through 16 shall survive the termination
of this Agreement. Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the termination of the Loan Agreement.

 

18.

Amendment and Integration. The provisions of this Agreement may only be altered,
modified or amended by instrument in writing duly executed by the Parties
hereto. This Agreement, the Loan and Security Agreement between Client and Bank,
the LC and the credit bills, demand drafts, sight drafts or usance drafts
associated with the LC, together represent the entire agreement about this
subject matter and supersede all prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement, the LC and the
credit bills, demand drafts, sight drafts

 

5



--------------------------------------------------------------------------------

 

or usance drafts associated with the LC merge into this Agreement and the credit
bills, demand drafts, sight drafts or usance drafts associated with the LC.

 

19. Severability. Each provision of this Agreement is severable from every other
provision in determining the enforceability of any provision.

 

20. Notices. Any notice or other communication may be sent by United States
mail, overnight courier or facsimile to the noted addresses set forth below the
parties’ signatures.

 

21. Assignment by SVB. SVB may assign this Agreement and all of its obligations
and rights to another party without consent from or notice to Client, provided,
however, that any such assignment may only occur as part of the assignment of
the Loan Agreement (as defined in Section 3(C)) and the ARPA (as defined in the
Loan Agreement).

 

22. Funding Procedure for Exception Acceptance Procedure. LCs funded pursuant as
set forth in Section 5(B) will be funded by SVB as follows:

 

  A. All amounts funded by SVB will be deposited into a deposit or other account
maintained at SVB by Client. Initially that account will be the cash collateral
deposit account maintained by Client at SVB. Client grants to SVB a security
interest in the proceeds from any letter of credit funded pursuant to
Section 5(B) and this Section 22 but only for so long as those proceeds are held
in the deposit account pursuant to this Section 22.

 

  B. All amounts funded by SVB will be held and not released to Client by SVB
until SVB determines, in its sole and absolute discretion, that:

 

  i. SVB has received the original letter of credit by the end of the fifth
(5th) calendar day after discounting by SVB;

 

  ii. SVB has received all original documents necessary for discounting the
letter of credit (including all drafts, confirmations, etc.) by the fourteenth
(14th) calendar day after discounting by SVB;

 

  iii. All documents presented to SVB contain no discrepancies or some
discrepancies that SVB in its sole and absolute discretion does not deem
material;

 

  iv. Client has shipped the goods that are the subject of the letter of credit;

 

  v. Issuance date of any letter of credit is not later than the date SVB
discounts the letter of credit; and

 

  vi. The amount of any Client invoice may not exceed the Letter of Credit
Aggregate Amount.

 

  C. In the event that SVB determines that any one of the conditions in
Section 22(B) are not satisfied, SVB may debit Client’s deposit account for the
amount funded to Client for the letter of credit at issue and such LC shall not
be discounted pursuant to this Agreement, and SVB shall take all reasonable
actions necessary to reflect that such LC has not been discounted. Such debit
may be done without notice to Client and is not considered an offset.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date written below.

 

Client: Axesstel, Inc.     Silicon Valley Bank

By:

 

/s/ Patrick Gray

   

By:

 

/s/ Robert C. Lake

Name:

 

Patrick Gray

   

Name:

 

Robert C. Lake

Title:

 

SVP, Finance

   

Title:

 

Relationship Manager

Dated:

 

8/8/06

   

Dated:

 

August 7, 2006

Address For Notices:

   

Address For Notices:

Axesstel, Inc.

   

Silicon Valley Bank

6815 Flanders Dr., Suite 210

   

4445 Eastlake Mall

San Diego, CA 92121

   

Suite 110

   

San Diego, CA 92121

Telephone: 858-            -            

   

Telephone: 858-784-3306

Facsimile: 858-625-2110

   

Facsimile: 858-622-1424

 

7